UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 01-10270
                         Summary Calendar



                       JEFFERY D. WATKINS,

                                                    Plaintiff-Appellee,


                              VERSUS


                      ROADWAY EXPRESS, INC.,

                                                Defendant-Appellant.




           Appeal from the United States District Court
                For the Northern District of Texas
                         (3:99-CV-1893-M)
                           July 8, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Jeffery D. Watkins (“Watkins”) sued his employer, Roadway

Express,   Inc.   (“Roadway”),    for     damages      resulting   from

discrimination against him under the Americans with Disability Act

(“ADA”).   At the conclusion of trial, the jury awarded Watkins

compensatory and punitive damages; but the district court vacated


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the award for punitive damages.      The trial court entered final

judgment for compensatory damages of $45,500 and back-pay of

$15,024. In addition, the trial court ordered Roadway to reinstate

Watkins.   Roadway timely appealed the trial court’s judgment in

appeal No. 01-10065. While that appeal was pending the trial court

entered a separate final judgment awarding Watkins $91,843.25 in

attorney’s fees as the prevailing party.    Roadway timely appealed

the attorney’s fees judgment in appeal No. 01-10270, which is now

before this panel.   On August 30, 2001, a prior panel of this court

decided the merits appeal (No. 01-10065) in an unpublished opinion,

reversed the trial court’s judgment and rendered a take-nothing

judgment against Watkins.     After reversal of the appeal on the

merits, Roadway sought an agreement with Watkins and his counsel to

dispose of this appeal on the attorney’s fees by way of a joint

motion for dismissal.    Watkins and his counsel declined to enter

such an agreed dismissal and this appeal has therefore continued

for decision on its merits. We have carefully reviewed the briefs,

the reply brief, the record excerpts and the prior decision of this

Court in appeal No. 01-10065.     In that prior merits appeal, the

panel of this Court held:

           In short, because of the seemingly full and active
           life enjoyed by Watkins, no reasonable jury could
           conclude that he was substantially limited in any
           major life activity. Watkins was thus not disabled
           within the meaning of the ADA and he has no action
           under that statute.

As a matter of law, we now conclude that Watkins cannot now be held


                                 2
to be the “prevailing party” in this ADA action and is not entitled

to recovery of attorney’s fees.      See Farrar v. Hobby, 506 U.S. 103,

109   (1992),   and   Sandra   Spragis   Flowers   v.   Southern   Regional

Physician Services, Inc., 286 F.3d 798 (5th Cir. 2002).

      Accordingly, we reverse the order of the district court

entered on January 29, 2001, which awarded Watkins attorney’s fees

in this case and render judgment that Watkins take nothing on such

claim.

      During the pendency of this appeal, Roadway has moved this

Court for a recovery of its appellate attorney’s fees.             We have

carefully considered such motion and the affidavits in support

thereof submitted by Roadway.       We have also carefully considered

the opposition to the award of attorney’s fees filed by Watkins.

In light of such review, we now conclude that (1) Roadway is now

the prevailing party in this employment discrimination case and is

entitled to an award of attorney’s fees for its appellate work.

See Norris v. Hartman Specialty Stores, Inc., 913 F.2d 253, 257

(5th Cir. 1990).      Accordingly, we now grant Roadway’s motion for

award of attorney’s fees in the amount of $5,000 which we find to

be a fair and reasonable amount for the legal services involved.

Any and all other motions now pending in this appeal are denied.




                                     3